Simon Lynde plaint. agt John Trumbel junio1 Defendt in an action of the case for an account of the severall voyages made by the Catch SeaFlower, whereof hee the sd John Trumbel was Master from October Anno. 1669. wth the produce of the eight part thereof, as also for an account of the one eigth part of the sd Catch SeaFlower & her Furniture & appurtenances with the produce thereof with all due damages according to attachmt dat. xbr 17th 1675. . . . The Jury . . . founde for the plaint, that the sd Defendt John Trumbel do give in to the sd mr Lynde plaint. a just & true accot of the purmisses Sued for according to attachmt within the space of nine weekes next insuing or pay unto the sd mr Lynde the Summe of thirty pounds in mony & costs of Court.